          Case 1:20-cv-11605-GAO Document 1 Filed 08/27/20 Page 1 of 6


                                   UNITED STATE OF AMERICA
                                  DISTRICT OF MASSACHUSETTS


                                                                      DOCKET: 1:20-CV-11605

     GEOERGES SAADE,
     GB9, Inc. d/b/a/ EXPO’S
     GETO, Inc d/b/a EXPO’S II                             COMPLAINT
     EICS Inc., d/b/a EXPO’S III
                    Plaintiff’s

     V.

     UNITED STATES OF AMERICA,
     UNITED STATES OF AMERICA
       DEPARTMENT OF
       AGRICULTURE

                       Defendants


                                            Jurisdiction

1. This action arises under Section 14 of the Food Stamp At (7 U.S.C. 2023) and pursuant to

Section 279 of the Regulations Pertaining to Retail Food Stores under the Food Stamp Program.

2. An actual controversy exists between Plaintiffs and Defendants, justiciable in character, in

respect to which Plaintiffs request a declaration of their rights and appropriate further relief

pursuant to the provisions of 28 U.S.C. §§ 2201, 2202, and 1651.

                                               Parties

3. Plaintiff, Georges B. Saade is the President, a director in, and shareholder of each of the

corporations which own Expo’s, Expo’s II, and Expo’s III. He resides in the Commonwealth of

Massachusetts.

4. Plaintiff GETO Inc is a Massachusetts corporation d/b/a as Expo’s II with its principle place of

business at 309 Dartmouth Street, New Bedford, Massachusetts 02740. It is also known in these

COMPLAINT - 1
          Case 1:20-cv-11605-GAO Document 1 Filed 08/27/20 Page 2 of 6


proceedings as Expo’s.

5. Plaintiff EICS Inc., is a Massachusetts corporation d/b/a Expo’s III with its principle place of

business at 1643 Acushnet Avenue, New Bedford, Massachusetts 02745. It is also known in these

proceedings as Expo’s.

6. Plaintiff GB9 Inc., is a Massachusetts corporation d/b/a Expo’s with its principle place of

business at 334 Brock Avenue, New Bedford, Massachusetts 02746. It is also known in these

proceedings as Expo’s.



7. Defendants United States of America and United States Department of Agriculture Food and

Nutrition Service (FNS) are responsible for the Food Stamp Program, and Supplemental Nutrition

Program (SNAP) its administration and regulation.

                                                Venue

8. Venue in this court is proper because the business and corporate headquarters of Plaintiff,

together with all relevant transactions, took place in New Bedford, Massachusetts and Section 14

of the Food Stamp Act (7 U.S.C. 2023) and Section 279 of the regulations with regard to the Food

Stamp Act authorize judicial review of FNS final agency decisions in any court of record of the

State having competent jurisdiction.

9. Plaintiffs are Massachusetts Corporations incorporated on various dates for the purpose of

leasing, staffing, and running convenience stores located in New Bedford, Massachusetts, Expo’s

relies upon the food stamp program to attract and retain customers essential for its ongoing

operations and survival as a business entity.



                                                Facts

10. Plaintiff, Georges B. Saade is the president of the corporations that own each convenient store
COMPLAINT - 2
          Case 1:20-cv-11605-GAO Document 1 Filed 08/27/20 Page 3 of 6


and has been a shareholder in the corporation since its inception and is a member of the

corporation’s board of directors. He is dependent upon income from these corporations for his

livelihood.

11. Defendants issued a Final Agency Decision on July 28, 2020 sustaining a Field Office

conclusion that would permanently disqualify Expo’s, Expo’s II, and Expo’s III convenience

stores located in New Bedford, Massachusetts from participation in the Food Stamp Program and

SNAP. The case numbers for the final agency decisions are C0230815, C0230817, C0230820.

12. Defendants negligently, and without the benefit of a preponderance of the evidence,

permanently disqualified Plaintiffs from participation in SNAP from all of their location New

Bedford, Massachusetts, and permanently disqualified Expo’s, Expo’s II, and Expo’s III. from

program participation.

13. As a direct result of their actions Defendants have deprived Plaintiffs of significant income,

participation in the Food Stamp Program, and participation in such programs as the Massachusetts

SNAP Program, as a vendor. Further, Plaintiffs will suffer irreparable injury absent a stay of the

final agency decision permanently disqualifying participation in the Food Stamp program.

14. The Plaintiff, Georges Saade, was the legal owner of GMart located at 290 President Avenue,

Fall River, Massachusetts in November 2017. However, Mr. Saade did not manager or participate

in the operation of the GMart.

15. However, on July 28, 2020, the Agency’s findings were as follows:

The owner of Expo submitted an application for SNAP reauthorization which was signed on

October 11, 2019. The owner also submitted a signed and notarized affidavit, dated December

21, 2019, as part of the SNAP reauthorization process. The Retailer Operations Division

determined that the store owner falsified the SNAP reauthorization application and the affidavit

when he answered “No” to the following questions:
COMPLAINT - 3
         Case 1:20-cv-11605-GAO Document 1 Filed 08/27/20 Page 4 of 6


        Question 13a of the SNAP reauthorization application, which reads as follows:

        13a. Has any officer, owner, partner, member, and/or manager ever been denied,
        withdrawn, disqualified, suspended, or been fined for SNAP, WIC, business,
        alcohol, tobacco, lottery, and/or health violations:
        All six (6) statements of the signed affidavit, which read as follows:

            1. One or more owners or managers of this firm has been involved in prior
               Supplemental Nutrition Assistance Program (SNAP) or Special
               Supplemental Nutrition Program for Women, Infants, and Children
               (WIC) violations.
            2. One or more owners or managers of this firm has had ownership in or
               was a manager of a business that is or has been disqualified from SNAP
               or WIC.
            3. Persons who were owners, managers, or employees of any firm that is or
               has been disqualified from SNAP or WIC are working in this store (in
               any capacity).
            4. Persons who were owners or managers of any store that has been
               permanently disqualified from SNAP or WIC are financially involved or
               have other operational interest in this store.
            5. Persons who committed an intentional program violation (IPV) as a
               SNAP or WIC working in this store (in any capacity).
            6. One or more owners or managers of this firm are related by birth or
               marriage to an owner or manager of a firm that is or has been disqualified
               from SNAP or WIC.

16. The Retailer Operations Division further determined that the Appellant should have

answered “Yes” to Question 13a of the reauthorization application and all six statements

of the signed/notarized affidavit as the owner of the Appellant firm, Georges B. Saade,

was an owner of the previously disqualified store, GMart (FNS# 0552177) located at 290

President Avenue, Fall River, Massachusetts 02720. The owner was permanently

disqualified from the SNAP for trafficking on November 1, 2017. The record shows that

Georges B. Saade is listed as the owner of Expo.

17. In December 2016, Georges Saade purchased Expos II, (Dartmouth Street). He applied for

approval in the SNAP program and was accepted into the program in early 2017. In 2018, FNS

requested that Expo’s II update information. George Saade provided the updated information for

SNAP. During the review FNS told George Saade of the November 2017 issue with GMart. Mr.
COMPLAINT - 4
          Case 1:20-cv-11605-GAO Document 1 Filed 08/27/20 Page 5 of 6


Saade spoke with FNS, and after his explanation his application was renewed, and he was allowed

to participate in the SNAP program without any conditions. Georges B. Saade stated that to the

FNS that he was merely an owner “on paper” to assist the owner of GMart. He also stated he did

not participate in the management of the store and did not work at the store. He further stated he

was never notified of the November 2017 through the manager of GMart. Mr. Saade did not

knowingly provide false information in order to mislead the FNS, in his application.

18. In December of 2019,shortly after purchasing Expos III, (Acushnet Avenue) George Saade

applied to transfer the SNAP program to his corporation. At the time of filing the application for

admittance into the Food Stamp Program and SNAP Georges B. Saade believed the prior discipline

issue with GMART was resolved. Again, Mr. Saade explained the circumstances of the GMart

allegation, and Mr. Saade paid a bond and was allowed to participate in the SNAP program. Again,

Mr. Saade did not knowingly provide false information in order to mislead the FNS, in his

application, because the matter was brought to their attention and they discussed the matters

previously.

19. In April 2020, Mr. Saade purchased Expos (Brock Avenue). Again Mr. Saade applied to FNS

for participation in SNAP. Mr. Saade, believed the matters were resolved because he had paid the

bond in December 2019, and received permission from FNS after the November 2017 GMart issue,

and had been a member in good standing with FNS and SNAP. Mr. Saade did not knowingly

provide false information in order to mislead the FNS, in his application, because the matter was

brought to their attention and they discussed the matters previously.




WHEREFORE, Plaintiffs demand:
COMPLAINT - 5
           Case 1:20-cv-11605-GAO Document 1 Filed 08/27/20 Page 6 of 6


20. That defendant and its agents be enjoined during the pendency of this action and permanently

from the disqualification of Expo’s, Expo’s II, Expo’s III from participation in the Food Stamp

Program.

21. That defendant pay to Plaintiffs such damages as Plaintiffs have sustained in consequence of

defendant’s disqualification of Expo’s, Expo’s II, and Expo’s III and Georges B. Saade have

sustained in consequence of Defendant’s actions; and

22. That defendant pay to plaintiffs the costs of this action and reasonable attorney’s fees to be

allowed to the Plaintiffs by the Court; and

23. That defendant be subject to a stay of any administrative action pending a final judicial

decision; and

24. That Plaintiffs have such other and further relief as is justice requires.




                                               ________________________
                                               Christopher Markey, Esq.
                                               Markey & Gauvin
                                               555 Pleasant Street, Suite 5A
                                               New Bedford, Massachusetts 02740
                                               (508) 717-0284
                                               (774) 328-8238
                                               chris@markeygauvinlaw.com
                                               BBO 600215




COMPLAINT - 6
